DETAILED ACTION
This action is responsive to the application No. 16/228,213 filed on December 20, 2018. The amendment filed on February 8, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7, 9, and 12-14 currently pending and being considered in the Office Action. Claims 2-6, 8, and 10-11 are cancelled. Claim 15 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “wherein the routing lines are formed to cross each other to have a diamond shaped layout” recited in claim 7 lines 1-2 in combination with the “routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). Presently, these limitations appear to be drawn to separate embodiments. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the limitation “wherein the routing lines are formed to cross each other to have a diamond shaped layout” in lines 1-2 is indefinite in view of the amendment to claim 1. A diamond may be defined as “a figure with four straight sides of equal length forming two opposite acute angles and two opposite obtuse angles; a rhombus.” It is unclear from Applicant’s disclosure how a shape having curved lines extending in a first direction and curved 
	For the purpose of the examination, the limitation “wherein the routing lines are formed to cross each other to have a diamond shaped layout” will be interpreted as --wherein the routing lines are formed to cross each other to have a shaped layout--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1, 7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) in view of Choi (U.S. Pub # 2015/0188080) of record, Afentakis (U.S. Pub # 2016/0066408), and Tokuda (U.S. Pub # 2018/0114491) of record.
Regarding independent Claim 1, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including a first plane surface (bottom surface of 1, top surface of 30 as pictured), a first portion (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below), a second plane surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below), a second portion (top half of 1, bottom half of 30 as pictured), a center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below), and a plurality of pores (Fig. 9: 4, paragraph [0056]); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided on the first plane surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30),
wherein the center plane (center plane of 1 and 30) is a reference plane for dividing the first portion (bottom half of 1, top half of 30) from the second portion (top half of 1, bottom half of 30),
wherein the first portion (bottom half of 1, top half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the first plane surface (bottom surface of 1, top surface of 30 as pictured), and the second portion (top half of 1, bottom half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the second plane surface (top surface of 1, bottom surface of 30), and the first portion (bottom half of 1, top half of 30) and the second portion (top half of 1, bottom half of 30) have a same surface area and a same thickness (since flexible substrate 1 is depicted as a rectangle, the top and bottom halves of the substrate by surface area” is interpreted herein to be consistent with the disclosure, such that the surface area refers to the planar surface area and does not include the surface area of the plurality of pores),
wherein the plurality of pores (4) are provided to be from the second plane surface (top surface of 1, bottom surface of 30), and
wherein the plurality of pores (4) are arranged in parallel at a same size and have constant intervals (see Fig. 9) between the second plane surface (top surface of 1, bottom surface of 30) and the center plane,
wherein the pixel array layer (10-12) includes: 
a thin film transistor layer (Fig. 10A: 13, paragraph [0058]).

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to wherein the plurality of pores are provided to be either a sphere or a semi sphere shape from the second plane surface to the center plane of the flexible substrate, wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction.
Choi discloses a display apparatus comprising:

a pixel array layer (Fig. 10: 200, paragraph [0065]) provided on the first surface (top surface of 100 as pictured) of the flexible substrate (100), 
wherein the plurality of pores (100a) are provided to be either a sphere or a semi sphere shape (Fig. 10, paragraphs [0048] & [0058]) from the second plane surface (lowermost points of 100) to the center plane (center plane of 100) of the flexible substrate (the instant limitation, “provided… from the second plane surface to the center plane” is interpreted so as to be consistent with Applicant’s disclosure of the invention as shown in Fig. 2, wherein the pores are provided between the second plane surface to the center plane, and do not extend to the center plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “plurality of pores are provided to be either a sphere or a semi sphere shape from the second plane surface to the center plane of the flexible substrate” teachings of Choi to the device of Satoh because Satoh discloses various shapes and depths of the pores between portions of the flexible substrate (see Figs. 3-9). Further, Satoh does not appear to disclose any preferred depth of the pores, and one of ordinary skill in the art would consider the drawings to be schematic. It would therefore be obvious to one of ordinary skill in the art to try adopting alternative shapes and depths as are known in the art to be suitable for the same intended use (i.e., forming a flexible substrate) in order to adjust the flexibility of the substrate as desired. Further, it would be obvious to one of ordinary skill in the art that the shape and depth of the pores may be altered without altering the spacing between the pores. It has been held that changes in shape are a matter of choice which a person of 
Satoh as modified by Choi is silent with respect to wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction.
Afentakis discloses a display apparatus comprising: 
a flexible substrate (Fig. 7: 302, paragraph [0020]) including a first plane surface (top surface of 302 as pictured); and 
a pixel array layer (Fig. 5: 500, paragraph [0023]) provided on the first plane surface (top surface as pictured) of the flexible substrate (302), 
wherein the pixel array layer (500) includes: 
a thin film transistor layer (Fig. 5: 504, paragraph [0023]); and 
routing lines (Fig. 5: 304 & 308, paragraphs [0020] & [0021]) for connecting a plurality of electrodes (not pictured) provided in the thin film transistor layer (504), and wherein the routing lines (304 & 308) include: 
a plurality of first lines (304, Fig. 5: ROW 1-3), each of the first lines (ROW 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in ROW 1-3 may be characterized by a curved line) along a first direction (horizontal with respect to Fig. 5); and 
a plurality of second lines (308, Fig. 5: COLUMN 1-3), each of the second lines (COLUMN 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in COLUMN 1-3 may be characterized by a curved line) along a second direction (vertical with respect to Fig. 5) crossing the first direction (horizontal with respect to Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel array layer includes: routing lines for connecting 
Although the combination of Satoh, Choi, and Afentakis is considered to teach all of the limitations of claim 1, to the extent that the first and second lines of Afentakis are comprised of segments of straight lines arranged to form an overall curved shape and the segments are not themselves curved, Tokuda discloses a display apparatus wherein the routing lines (Figs. 7B-7D: 110, paragraph [0049]) include a plurality of lines having a shape extended in a curved line along a first direction (horizontal with respect to Figs. 7B-7D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “third lines extended in a curved line” teachings of Tokuda to the device of Satoh as modified by Choi and Afentakis because Tokuda discloses in paragraph [0102] that wirings having straight line or curved shapes are obvious variants of one another. Further, it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B.
Regarding Claim 7, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the routing lines (Afentakis: 304 & 308) are formed to cross each other to have a shaped layout (Afentakis: Fig. 5).
Regarding Claim 9, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the routing lines (Afentakis: 304 & 308) are formed to have a wave shape (Afentakis: Fig. 5; the lines as pictured may be considered to have an approximate shape of a sine wave).
Regarding Claim 12, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the plurality of first lines (Afentakis: 304) are formed to be spaced apart from each other at a constant interval along the first direction (horizontal with respect to Fig. 5).
Regarding Claim 13, Satoh as previously modified teaches the display apparatus according to claim 1 wherein the plurality of second lines (Afentakis: 308) are formed to be spaced apart from each other at a constant interval along the second direction (vertical with respect to Fig. 5).
Regarding Claim 14, Satoh as previously modified teaches the display apparatus according to claim 13, wherein the second direction (vertical with respect to Fig. 5) is perpendicular to the first direction (horizontal with respect to Fig. 5).

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 7 line 1-p. 8 line 13), Applicant argues that the prior art of Satoh as modified by Choi, Nishinohara, and Tokuda fails to teach the limitation “a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction” as recited in claim 1. Applicant argues that Nishinohara merely discloses straight routing lines, which cannot absorb or dissipate external bending force, and that Tokuda merely discloses routing lines having a curved shape along a first direction, which cannot absorb or dissipate a bending force in multiple directions.
Examiner respectfully submits that Nishinohara discloses in paragraph [0042] that the conductive pattern may have a zigzag shape, a curved shape, a circular shape a substantially 
Further, since Afentakis teaches the serpentine shape extending along both directions, Tokuda is cited to show that conductive lines comprising a square wave shape and conductive lines comprising a curved shape are obvious variants of one another. The fact that Tokuda only discloses a line having curvature in a first direction is a moot point, since Afentakis teaches lines having curvature in both directions. Therefore Applicant’s arguments are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892